Citation Nr: 9919676	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-01 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an extension of a temporary total 
disability evaluation under the provisions of 38 C.F.R. 
§ 4.30 for convalescence from surgical treatment for a 
service-connected right wrist ganglion cyst (right wrist 
disability) beyond January 1, 1997.

2.  Entitlement to an increased evaluation for a right wrist 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1978 to February 
1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
assigned a 100 percent temporary total disability rating from 
November 19, 1996 to January 1, 1997, for a period of post-
operative convalescence under 38 C.F.R. § 4.30 (1998), and 
increased the disability rating for the veteran's right wrist 
disability to 10 percent.

The Board observes that the transcript of a personal hearing 
in May 1998 reflects the veteran's testimony that he desires 
to reopen a claim of entitlement to service connection for a 
left wrist disability. That issue is referred to the RO for 
appropriate action.

REMAND

As reflected in his various written statements and personal 
hearing testimony,  the veteran contends that, since the 
November 1996 surgical removal of a right wrist ganglion 
cyst, his right wrist symptoms have worsened, he has had his 
wrist in a splint 24 hours a day, and he has been directed by 
his VA doctors not to use his right hand.  He argues that 
such circumstances warrant an extension of a temporary total 
evaluation and an increased disability rating.  The veteran 
also maintains that certain VA medical records supporting his 
contentions have not been associated with the claims file.  
Moreover, with regard to his claim for an increased 
disability rating for his right wrist disability, the veteran 
contends that separate disability ratings for muscle damage 
and nerve impairment should be considered.  

The Board notes that the veteran's increased rating claim is 
well grounded under 38 U.S.C.A. § 5107(a) (West 1991); see 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Therefore, VA has a 
duty to assist the veteran in developing facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107(a).  

With regard to the duty to assist the veteran in the 
development of facts pertinent to his claims, the Board notes 
that certain VA medical records may not have been associated 
with the claims file.  For instance, the records of the 
removal of surgical stitches in December 1996 at the Memphis 
VA Medical Center (VAMC) are not associated with the claims 
file.  As the veteran contends that he was told at that time 
not to wear a splint and not use his right hand for at least 
a month, such records would be pertinent to his claims.  

Furthermore, the Poplar Bluff VAMC treatment records for the 
period October 1996 to February 1998 appear to be incomplete.  
For instance, for multiple visits by the veteran to an 
outpatient clinic, the records only contain notations that 
oral instructions were given to the patient and that the 
patient verbalized an understanding of the instructions, but 
the actual substance of the visit or the medical instructions 
themselves are not noted in the records which have been 
associated with the claims file.  As the veteran claims that 
he was specifically directed by a VA physician in August 1997 
to continue wearing his right wrist splint at all times and 
not to use his right hand, and told that he had additional 
nerve damage, the records of any such instructions and 
findings would be pertinent to the veteran's claims.  Whether 
the veteran in fact has muscle and/or nerve damage as part of 
a right wrist disability is a medical issue to be considered 
in assigning an evaluation for the disability.

In addition, the claims file contains reports of two VA 
examinations of the hands, in March 1997 and May 1997, both 
of which objectively found the veteran's right hand to 
exhibit weakness and decreased sensation. The claims file 
also includes two electromyogram/nerve conduction (EMG/NCV) 
reports dated in December 1997 and May 1998 (although the EMG 
section of the May 1998 report is blank).  That evidence 
indicates that the veteran may suffer from muscle weakness 
and hand desensitization due to muscle and/or nerve damage 
associated with his right wrist disability.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take all necessary 
action to retrieve and associate with the 
claims file any and all treatment 
records, in their entirety, relating to 
the veteran's right wrist disability 
since November 1996, from the Memphis 
VAMC, St. Louis VAMC, Poplar Bluff VAMC, 
and the John Cochran VAMC /Gold hand 
clinic.  With regard to those records, 
the RO should specifically attempt to 
obtain any records showing that any VA 
physician or other medical professional 
instructed the veteran to wear wrist 
splints and to refrain from using his 
hands.

2.  The veteran should be scheduled for 
VA orthopedic/muscle and neurological 
examinations of the right wrist and hand 
to determine the nature and severity of 
his current right wrist disability, to 
include the post-operative residuals of 
the November 1996 surgery.  The examiners 
should comment on any associated pain and 
loss of function affecting the right 
wrist and hand. It is imperative that the 
claims file be made available to, and be 
reviewed by, the examiners in connection 
with the examinations. All tests and 
studies deemed necessary should be 
accomplished. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine the following:  
a) whether under 38 U.S.C.A. § 4.30, the 
veteran is entitled to an extension of 
his total temporary rating for 
convalescence beyond January 1, 1997, on 
the basis of whether the use of a right 
wrist splint and a direction not to use 
his right hand was a "therapeutic 
immobilization" under 38 U.S.C.A. 
§ 4.30(a)(2), or whether any other 
provision of 38 U.S.C.A. § 4.30 warrants 
an extension of the total temporary 
rating; and b) whether an increased 
disability rating is warranted for the 
veteran's right wrist disability under 
the diagnostic codes applicable to 
orthopedic, neurologic, and muscular 
disabilities.

4.  In the event that an increased 
schedular rating is denied, the RO should 
consider whether an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (1998) is 
appropriate.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

5.  If the decision remains adverse, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.  

The purposes of this remand are to assist the veteran in the 
development of his claims and to ensure an adequate medical 
record for appellate review.  The Board intimates no opinion 
as to the ultimate disposition of the appeal.  The veteran 
and his representative are free to submit additional evidence 
and argument in connection with this appeal.  No action is 
required of the veteran until he is further notified. 


		
	JAMES A. FROST
                                Acting Member, Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










